DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered. Claim 1 is amended, Claim 6 is newly added, and Claims 1-6 are pending in the application. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2).
Regarding Claim 1, Akimori teaches a glove comprising: a glove body (11) configured to cover a hand of a wearer, wherein the glove body (11) comprises a fiber layer (12); a resin layer (16) covering an outer surface of the fiber layer (paragraph [0029], “the glove 11 is obtained by dipping a fiber original hand 12 into a latex containing no cellulose fiber (B) and pulling it up,” wherein dipping the fiber layer into a rubber solution forms the resin layer); and an outermost layer including cellulose particles and 
Akimori does not teach wherein at least some of the cellulose particles are at least partially exposed from the outer surface of the glove.
Attention is drawn to Taylor et al., which teaches an analogous article of apparel. Taylor et al. teaches a glove comprising: a glove body (28) configured to cover a hand of a wearer, wherein the glove body comprises an outermost layer (29b) including cellulose particles (Col. 8 II. 6-8 discloses "first layer 29b of fibrous polymeric material consisting of cotton flock suspended in coagulated foam," wherein the cotton flock is cellulose particles) and constituting an outer surface of the glove (Col. 9 II. 6-9, "if only a first layer 29b of a polymeric material is required, the method of producing a garment 28 or garment material 29 may omit steps 124 to 248"), and at least some of the cellulose particles are at least partially exposed from the outer surface (Col. 7 II. 53-56, "when the excess, uncoagulated foam 38 is removed some of the flock will be removed and some will be exposed. Parts of some of the exposed flock will protrude from the outer surface of the layer 29b, and some of the exposed flock will be exposed at the outer surface but will not protrude beyond it.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Taylor et al. such that at least some of the cellulose particles are exposed from the outer surface of the glove so that the cellulose particles can wick moisture from the outer surface of the glove to improve grip (col. 8 ll. 66-67 discloses that the exposed flock is capable of absorbing, “flock that is exposed at the outer surface of the underlying layer 29b but does not extend beyond it absorbs polymeric material”).
Regarding Claim 2, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles have an average particle size of 10 µm or more and 45 µm or less (paragraph [0016], “cellulose fiber (B) having… an average fiber length of 0.1-1000 µm”); Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 3, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding Claim 4, Akimori teaches all of the limitations of the glove of Claim 2, as discussed in the rejections above. Akimori further teaches wherein the cellulose particles includes 18 parts or more and 56 parts or less by mass of based on 100 parts by mass of the total amount of the resin and additive other than the cellulose particles (paragraph [0020] discloses “The content of the cellulose fiber (B) in the rubber composition is 0.05 to 35 parts by mass per 100 parts by mass of the rubber (A),” wherein the other additives are disclosed in paragraph [0022], "the rubber composition may contain various additives"). Examiner notes that as the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2) as applied to claim 1 above, and further in view of JP WO2015022819 (referred to herein as '819).
Regarding Claim 5, Akimori teaches all of the limitations of the glove of Claim 1, as discussed in the rejection above. 
Akimori does not teach wherein the outermost layer comprises projections each formed by the cellulose particles that gather in the outermost layer and rise outward from the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 60% or less.
Attention is drawn to '819 which teaches a glove. '819 teaches a glove comprising a glove body (1) configured to cover the hand of a wearer, wherein the outermost layer (2) comprises projections (3) that rise outward from the outer surface of the outermost layer, and an occupancy ratio of the projections on the outer surface of the outermost layer is 30% or more and 80% or less. Examiner notes that the prior art range of 30-80% fully encompasses the claimed range of 30%-60% as recited in Claim 5. As the extent of the overlap is high, the variables are predictable (i.e. the occupancy ratio is a predictable value), and as the criticality of the claimed range relative to the prior art has not been established, it is the Examiner's position that the range is taught with sufficient specificity by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the occupancy ratio of Taylor et al. to be low enough to avoid wearing down of the glove and high enough to obtain sufficient moisture permeability (see '819, third paragraph under "Porous layer" heading).
Further, it should be noted that occupancy ratio is a results effective variable. As discussed by '819 the occupancy ratio must be high enough to maintain good wear resistance but also low enough to allow for good moisture permeability (see '819, third paragraph under "Porous layer" heading). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed occupancy ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the occupancy ratio motivated by the desire to create a suitably durable glove.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akimori (JP 2018016898 A) in view of Taylor et al. (US 9061453 B2) as applied to claim 1 above, and further in view of Matsunobu et al. (US 2010/0107304 A1).
Regarding Claim 6, Akimori teaches all the limitations of the glove of Claim 1, as discussed in the rejections above.  
Akimori does not teach wherein the resin layer comprises a non-porous resin layer.
Attention is drawn to Matsunobu et al., which teaches an analogous article of apparel. Matsunobu et al. teaches a glove comprising: a glove body configured to cover a hand of a wearer (paragraph [0079], “Fig. 1 is an enlarged explanatory view showing a portion of gloves”), wherein the glove body comprises a fiber layer (1); a resin layer (2) covering an outer surface of the fiber layer (paragraph [0085], “the resin film 2 which is made of the first NBR compounding liquid and constitutes a penetration preventing film is  formed on a surface of the glove substrate 1”); and an outermost layer (3) arranged to cover an outer surface of the resin layer to constitute an outer surface of the glove (paragraph [0086], “resin film 3 (see Fig. 1, sodium chloride particle being omitted from the drawing) containing air bubbles into which a part or the whole of the respective sodium chloride particles bites is formed on the resin film 2”; Fig. 1 shows the outer layer (3) on the outer surface of the resin layer (2)). Matsunobu et al. further teaches wherein the resin layer comprises a non- porous resin layer (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akimori to include the teachings of Matsunobu et al. such that the resin layer is non-porous so that the wearer’s hand stays dry when the glove comes into contact with liquid (paragraph [0064], “When a user handles a liquid such as water or oil with gloves, due to the porosity of the resin film containing air bubbles, there exists a possibility that the liquid penetrates the resin film and reaches a hand side. For preventing such a phenomenon, it is preferable to form a resin film containing no air bubbles on a lower side of the resin film containing air bubbles. Here, resin film containing no air bubbles functions as a penetration preventing film which prevents the penetration of liquid”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassan et al. (US 7037579 B2) teaches a glove with a resin layer and an outermost layer comprising fibrous particles. Hamlin (US 5815840) teaches a glove with a fiber body, a nonporous layer, and an outer layer comprising exposed fiber particles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732